                      IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               PINE BLUFF DIVISION

PERNELL CARTER                                                              PETITIONER
ADC # 078790


VS.                         CASE NO. 5:18-CV-00141-JM-JTK


WENDY KELLEY, Director
Arkansas Department of Correction                                          RESPONDENT


                                         ORDER

       The Court has received proposed findings and recommendations from United States

Magistrate Judge Jerome T. Kearney.          After careful review of the findings and

recommendations and the timely objections thereto, as well as a de novo review of the

record, the Court concludes that the findings and recommendations should be, and are

hereby, approved and adopted as this Court’s findings in all respects in their entirety.

Judgment shall be entered accordingly. A certificate of appealability will not issue.

       Petitioner’s request for a hearing (Doc. No. 16) is denied.

       SO ORDERED this 9th day of July, 2019.




                                                   UNITED STATES DISTRICT JUDGE
